DETAILED ACTION
Applicant’s Amendment filed on June 9, 2022 has been reviewed. 
Claims 1-4, 9-12 and 17-20 are amended in the amendment.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (WO 2020/057488 A1), hereinafter referred to as Zhu, in view of Livanos et al. (US 2020/0028920 A1), hereinafter referred to as Livanos, further in view of Li et al. (US 2019/0158408 A1), hereinafter referred to as Li, and furthermore in view of Zhou et al. (US 2022/0150683 A1), hereinafter referred to as Zhou.

With respect to claim 1, Zhu teaches A method comprising: 
detecting, by a network device that is an application function (AF) or a network exposure function (NEF), a trigger event (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, page 34: paragraph 5; figs. 1 and 6; an application network element as an AF network element, a binding support network element as a BSF network element; further, the AF network element is referred to as AF, the BSF network element is referred to as BSF, page 14: paragraphs 14-15); 
generating, by the network device based on the detecting, a request for binding information from a binding service function (BSF) (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, figs. 1 and 6; an application network element as an AF network element, a binding support network element as a BSF network element; further, the AF network element is referred to as AF, the BSF network element is referred to as BSF, page 14: paragraphs 14-15), wherein the request includes a query parameter (where the first request message is used for querying as a policy A target policy control network element that provides a session service, wherein the target policy control network element and the source policy control network element belong to the same policy control network element set, and the first request message includes a policy session of the policy session A group identifier and / or session information of the policy session, where the policy session group identifier of the policy session is used to indicate a policy session group to which the policy session belongs, and the session information of the policy session is used to indicate the policy session, page 34: paragraph 5); 
transmitting, by the network device to the BSF, the request (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, page 34: paragraph 5; figs. 1 and 6); and 
receiving, by the network device from the BSF, a response that includes the binding information (the receiving unit 502 is configured to receive a first response message sent by the binding support network element, page 34: paragraph 6), wherein the binding information includes the network address of a policy control network device of the type (where the first response message carries a first identifier, and the first identifier is an identifier of the target policy control network element, page 34: paragraph 6; the identification information of the target policy control network element may be any of the following information: the IP address information of the target policy control network element, page 27: paragraphs 7-8).
 Zhu does not explicitly teach wherein the request includes a query parameter that indicates a type of a policy control network device for which the network device does not have a network address;
However, Livanos teaches wherein the request includes a query parameter that indicates a type of a policy control network device for which the network device does not have a network address (in order to serve the request, however, the NEF need to identify one or more currently-serving NF instances of the UE for configuration, para. 0058; the request include a UE identifier of the UE and further include an indicated NF type of the serving NF instance, para. 0059; fig. 14; the different NF types include an AMF type, an SMF type, and a PCF type [a query parameter that indicates a type of a policy control network device], para. 0036) in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002); 
Therefore, based on Zhu in view of Livanos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Livanos to the method of Zhu in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002).
Zhu in view of Livanos does not explicitly teach wherein the request includes a query parameter that indicates single network slice selection assistance information (S-NSSAI);
However, Li teaches wherein the request includes a query parameter that indicates single network slice selection assistance information (S-NSSAI) (the AF request is a result of the AF's detection of peer to peer traffic, the AF request triggers immediate P2P path establishment, para. 0121; the request indicates that P2P path establishment is to be initiated upon detection of designated P2P traffic, para. 0129; the AF 1430 sends an AF request; providing the S-NSSAI and/or DNN and/or application ID included in the AF request to the BSF, para. 0214; also see para. 0245) in order to facilitate access to the data network as taught by Li (para. 0079);
Therefore, based on Zhu in view of Livanos, and further in view of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Li to the method of Zhu in view of Livanos in order to facilitate access to the data network as taught by Li (para. 0079).
	Zhu in view of Livanos, and further in view of Li does not explicitly teach a type, among multiple types, of a split policy control network device; and the split policy control network device of the type.
	However, Zhou teaches a type, among multiple types, of a split policy control network device (the AM-PCF and the SM-PCF deployed together on the same physical device; the PCF is classified into an access and mobility (AM)-PCF and a session management (SM)-PCF; the AM-PCF provides an access control and mobility management policy for the AMF and a UE policy for the UE; the SM-PCF provides a session management-related policy for the SMF, para. 0129); and the split policy control network device of the type (the AM-PCF and the SM-PCF deployed together on the same physical device; the PCF is classified into an access and mobility (AM)-PCF and a session management (SM)-PCF, para. 0129) in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003). 
Therefore, based on Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zhou to the method of Zhu in view of Livanos, and further in view of Li in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003).

With respect to claim 2, Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou teaches The method of claim 1 as described above, 
Further, Zhou teaches wherein the type of the split policy control network device includes a type of a policy control function (PCF), wherein the type of the PCF is an access management PCF [[or]] and a session management PCF (the AM-PCF and the SM-PCF deployed together on the same physical device; the PCF is classified into an access and mobility (AM)-PCF and a session management (SM)-PCF; the AM-PCF provides an access control and mobility management policy for the AMF and a UE policy for the UE; the SM-PCF provides a session management-related policy for the SMF, para. 0129) in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003). 
Therefore, based on Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zhou to the method of Zhu in view of Livanos, and further in view of Li in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003).

With respect to claim 3, Zhu teaches The method of claim 1, wherein the binding information includes at least one of an identifier (where the first response message carries a first identifier, and the first identifier is an identifier of the target policy control network element, page 34: paragraph 6; the identification information of the target policy control network element may be any of the following information: the IP address information of the target policy control network element, page 27: paragraphs 7-8) or a network address of the type of the [[PCF]] split policy control network device.

With respect to claim 4, Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou teaches The method of claim 1 as described above, 
Further, Zhou teaches wherein the type of the split policy control network device includes a user equipment (UE) policy control function (the AM-PCF and the SM-PCF deployed together on the same physical device; the PCF is classified into an access and mobility (AM)-PCF and a session management (SM)-PCF; the AM-PCF provides an access control and mobility management policy for the AMF and a UE policy for the UE, para. 0129) in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003).
Therefore, based on Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zhou to the method of Zhu in view of Livanos, and further in view of Li in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003).

With respect to claim 5, Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou teaches The method of claim 1 as described above, 
Further, Livanos teaches wherein the request further includes at least one of an identifier of an end device or a data network name (the NBEF (NF Bindings Exposure Function) receive from an application function (AF) a message which indicates a request, para. 0062; the AF request include a UE identifier of the UE and further include an indicated NF type of the serving NF instance, para. 0058-0059; fig. 14) in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002). 
Therefore, based on Zhu in view of Livanos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Livanos to the method of Zhu in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002).

With respect to claim 6, Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou teaches The method of claim 1 as described above, 
Further, Li teaches wherein the trigger event includes an initiation of a packet data unit (PDU) session associated with an end device (UE-1 initiates a packet data unit (PDU) session establishment procedure involving an application server (AS), and uses the established PDU session to send application traffic, para. 0003 and 0154) in order to facilitate access to the data network as taught by Li (para. 0079).
Therefore, based on Zhu in view of Livanos, and further in view of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Li to the method of Zhu in view of Livanos in order to facilitate access to the data network as taught by Li (para. 0079).

With respect to claim 8, Zhu teaches The method of claim 1, wherein the network device is part of a core network (in a 5G communication system, the application network element may be an application function (AF) network element, page 14: paragraph 10).

With respect to claim 9, Zhu teaches A network device (an application network element as an AF network element, a binding support network element as a BSF network element; further, the AF network element is referred to as AF, the BSF network element is referred to as BSF, page 14: paragraphs 14-15) comprising: 
a processor configured to (the processor 803 for executing instructions or programs stored in the memory 802, page 36: paragraph 8): 
detect a trigger event, wherein the network device is an application function (AF) or a network exposure function (NEF) (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, page 34: paragraph 5; figs. 1 and 6; an application network element as an AF network element, a binding support network element as a BSF network element; further, the AF network element is referred to as AF, the BSF network element is referred to as BSF, page 14: paragraphs 14-15);
generate, based on the detection, a request for binding information from a binding service function (BSF) (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, figs. 1 and 6; an application network element as an AF network element, a binding support network element as a BSF network element; further, the AF network element is referred to as AF, the BSF network element is referred to as BSF, page 14: paragraphs 14-15), wherein the request includes a query parameter (where the first request message is used for querying as a policy A target policy control network element that provides a session service, wherein the target policy control network element and the source policy control network element belong to the same policy control network element set, and the first request message includes a policy session of the policy session A group identifier and / or session information of the policy session, where the policy session group identifier of the policy session is used to indicate a policy session group to which the policy session belongs, and the session information of the policy session is used to indicate the policy session, page 34: paragraph 5); 
transmit, to the BSF, the request (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, page 34: paragraph 5; figs. 1 and 6); and 
receive, from the BSF, a response that includes the binding information (the receiving unit 502 is configured to receive a first response message sent by the binding support network element, page 34: paragraph 6), wherein the binding information includes the network address of a policy control network device of the type (where the first response message carries a first identifier, and the first identifier is an identifier of the target policy control network element, page 34: paragraph 6; the identification information of the target policy control network element may be any of the following information: the IP address information of the target policy control network element, page 27: paragraphs 7-8).
Zhu does not explicitly teach wherein the request includes a query parameter that indicates a type of a policy control network device for which the network device does not have a network address;
However, Livanos teaches wherein the request includes a query parameter that indicates a type of a policy control network device for which the network device does not have a network address (in order to serve the request, however, the NEF need to identify one or more currently-serving NF instances of the UE for configuration, para. 0058; the request include a UE identifier of the UE and further include an indicated NF type of the serving NF instance, para. 0059; fig. 14; the different NF types include an AMF type, an SMF type, and a PCF type [a query parameter that indicates a type of a policy control network device], para. 0036) in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002); 
Therefore, based on Zhu in view of Livanos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Livanos to the network device of Zhu in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002).
Zhu in view of Livanos does not explicitly teach wherein the request includes a query parameter that indicates single network slice selection assistance information (S-NSSAI);
However, Li teaches wherein the request includes a query parameter that indicates single network slice selection assistance information (S-NSSAI) (the AF request is a result of the AF's detection of peer to peer traffic, the AF request triggers immediate P2P path establishment, para. 0121; the request indicates that P2P path establishment is to be initiated upon detection of designated P2P traffic, para. 0129; the AF 1430 sends an AF request; providing the S-NSSAI and/or DNN and/or application ID included in the AF request to the BSF, para. 0214; also see para. 0245) in order to facilitate access to the data network as taught by Li (para. 0079);
Therefore, based on Zhu in view of Livanos, and further in view of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Li to the network device of Zhu in view of Livanos in order to facilitate access to the data network as taught by Li (para. 0079).
Zhu in view of Livanos, and further in view of Li does not explicitly teach a type, among multiple types, of a split policy control network device; and the split policy control network device of the type.
	However, Zhou teaches a type, among multiple types, of a split policy control network device (the AM-PCF and the SM-PCF deployed together on the same physical device; the PCF is classified into an access and mobility (AM)-PCF and a session management (SM)-PCF; the AM-PCF provides an access control and mobility management policy for the AMF and a UE policy for the UE; the SM-PCF provides a session management-related policy for the SMF, para. 0129); and the split policy control network device of the type (the AM-PCF and the SM-PCF deployed together on the same physical device; the PCF is classified into an access and mobility (AM)-PCF and a session management (SM)-PCF, para. 0129) in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003). 
Therefore, based on Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zhou to the network device of Zhu in view of Livanos, and further in view of Li in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003).

With respect to claim 10, Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou teaches The network device of claim 9 as described above, 
Further, Zhou teaches wherein the type of the split policy control network device includes a type of a policy control function (PCF), wherein the type of the PCF is an access management PCF [[or]] and a session management PCF (the AM-PCF and the SM-PCF deployed together on the same physical device; the PCF is classified into an access and mobility (AM)-PCF and a session management (SM)-PCF; the AM-PCF provides an access control and mobility management policy for the AMF and a UE policy for the UE; the SM-PCF provides a session management-related policy for the SMF, para. 0129) in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003). 
Therefore, based on Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zhou to the network device of Zhu in view of Livanos, and further in view of Li in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003).

With respect to claim 11, Zhu teaches The network device of claim 9, wherein the binding information includes at least one of an identifier (where the first response message carries a first identifier, and the first identifier is an identifier of the target policy control network element, page 34: paragraph 6; the identification information of the target policy control network element may be any of the following information: the IP address information of the target policy control network element, page 27: paragraphs 7-8) or a network address of the type of the [[PCF]] split policy control network device.

With respect to claim 12, Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou teaches The network device of claim 9 as described above, 
Further, Zhou teaches wherein the type of the split policy control network device includes a user equipment (UE) policy control function (the AM-PCF and the SM-PCF deployed together on the same physical device; the PCF is classified into an access and mobility (AM)-PCF and a session management (SM)-PCF; the AM-PCF provides an access control and mobility management policy for the AMF and a UE policy for the UE, para. 0129) in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003).
Therefore, based on Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zhou to the network device of Zhu in view of Livanos, and further in view of Li in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003).
 
With respect to claim 13, Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou teaches teaches The network device of claim 9 as described above, 
Further, Livanos teaches wherein the request further includes at least one of an identifier of an end device or a data network name (the NBEF (NF Bindings Exposure Function) receive from an application function (AF) a message which indicates a request, para. 0062; the AF request include a UE identifier of the UE and further include an indicated NF type of the serving NF instance, para. 0058-0059; fig. 14) in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002). 
Therefore, based on Zhu in view of Livanos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Livanos to the network device of Zhu in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002).

With respect to claim 14, Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou teaches teaches The network device of claim 9 as described above, 
Further, Li teaches wherein the trigger event includes an initiation of a packet data unit (PDU) session associated with an end device (UE-1 initiates a packet data unit (PDU) session establishment procedure involving an application server (AS), and uses the established PDU session to send application traffic, para. 0003 and 0154) in order to facilitate access to the data network as taught by Li (para. 0079).
Therefore, based on Zhu in view of Livanos, and further in view of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Li to the network device of Zhu in view of Livanos in order to facilitate access to the data network as taught by Li (para. 0079).

With respect to claim 16, Zhu teaches The network device of claim 9, wherein the network device is part of a core network (in a 5G communication system, the application network element may be an application function (AF) network element, page 14: paragraph 10).

With respect to claim 17, Zhu teaches A non-transitory computer-readable storage medium storing instructions executable by a processor of a network device (the memory 802 stores instructions or programs, and the processor 803 for executing instructions or programs stored in the memory 802, page 36: paragraph 8; an application network element as an AF network element, a binding support network element as a BSF network element; further, the AF network element is referred to as AF, the BSF network element is referred to as BSF, page 14: paragraphs 14-15), which when executed cause the network device to: 
detect a trigger event, wherein the network device is an application function (AF) or a network exposure function (NEF) (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, page 34: paragraph 5; figs. 1 and 6; an application network element as an AF network element, a binding support network element as a BSF network element; further, the AF network element is referred to as AF, the BSF network element is referred to as BSF, page 14: paragraphs 14-15);
generate, based on the detection, a request for binding information from a binding service function (BSF) (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, figs. 1 and 6; an application network element as an AF network element, a binding support network element as a BSF network element; further, the AF network element is referred to as AF, the BSF network element is referred to as BSF, page 14: paragraphs 14-15), wherein the request includes a query parameter (where the first request message is used for querying as a policy A target policy control network element that provides a session service, wherein the target policy control network element and the source policy control network element belong to the same policy control network element set, and the first request message includes a policy session of the policy session A group identifier and / or session information of the policy session, where the policy session group identifier of the policy session is used to indicate a policy session group to which the policy session belongs, and the session information of the policy session is used to indicate the policy session, page 34: paragraph 5); 
transmit, to the BSF, the request (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, page 34: paragraph 5; figs. 1 and 6); and 
receive, from the BSF, a response that includes the binding information (the receiving unit 502 is configured to receive a first response message sent by the binding support network element, page 34: paragraph 6), wherein the binding information includes the network address of a policy control network device of the type (where the first response message carries a first identifier, and the first identifier is an identifier of the target policy control network element, page 34: paragraph 6; the identification information of the target policy control network element may be any of the following information: the IP address information of the target policy control network element, page 27: paragraphs 7-8).
Zhu does not explicitly teach wherein the request includes a query parameter that indicates a type of a policy control network device for which the network device does not have a network address;
However, Livanos teaches wherein the request includes a query parameter that indicates a type of a policy control network device for which the network device does not have a network address (in order to serve the request, however, the NEF need to identify one or more currently-serving NF instances of the UE for configuration, para. 0058; the request include a UE identifier of the UE and further include an indicated NF type of the serving NF instance, para. 0059; fig. 14; the different NF types include an AMF type, an SMF type, and a PCF type [a query parameter that indicates a type of a policy control network device], para. 0036) in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002); 
Therefore, based on Zhu in view of Livanos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Livanos to the medium of Zhu in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002).
Zhu in view of Livanos does not explicitly teach wherein the request includes a query parameter that indicates single network slice selection assistance information (S-NSSAI);
However, Li teaches wherein the request includes a query parameter that indicates single network slice selection assistance information (S-NSSAI) (the AF request is a result of the AF's detection of peer to peer traffic, the AF request triggers immediate P2P path establishment, para. 0121; the request indicates that P2P path establishment is to be initiated upon detection of designated P2P traffic, para. 0129; the AF 1430 sends an AF request; providing the S-NSSAI and/or DNN and/or application ID included in the AF request to the BSF, para. 0214; also see para. 0245) in order to facilitate access to the data network as taught by Li (para. 0079);
Therefore, based on Zhu in view of Livanos, and further in view of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Li to the medium of Zhu in view of Livanos in order to facilitate access to the data network as taught by Li (para. 0079).
Zhu in view of Livanos, and further in view of Li does not explicitly teach a type, among multiple types, of a split policy control network device; and the split policy control network device of the type.
	However, Zhou teaches a type, among multiple types, of a split policy control network device (the AM-PCF and the SM-PCF deployed together on the same physical device; the PCF is classified into an access and mobility (AM)-PCF and a session management (SM)-PCF; the AM-PCF provides an access control and mobility management policy for the AMF and a UE policy for the UE; the SM-PCF provides a session management-related policy for the SMF, para. 0129); and the split policy control network device of the type (the AM-PCF and the SM-PCF deployed together on the same physical device; the PCF is classified into an access and mobility (AM)-PCF and a session management (SM)-PCF, para. 0129) in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003). 
Therefore, based on Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zhou to the medium of Zhu in view of Livanos, and further in view of Li in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003).

With respect to claim 18, Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou teaches The non-transitory computer-readable storage medium of claim 17 as described above, 
Further, Zhou teaches wherein the type of the split policy control network device includes a type of a policy control function (PCF), wherein the type of the PCF is an access management PCF [[or]] and a session management PCF (the AM-PCF and the SM-PCF deployed together on the same physical device; the PCF is classified into an access and mobility (AM)-PCF and a session management (SM)-PCF; the AM-PCF provides an access control and mobility management policy for the AMF and a UE policy for the UE; the SM-PCF provides a session management-related policy for the SMF, para. 0129) in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003). 
Therefore, based on Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zhou to the medium of Zhu in view of Livanos, and further in view of Li in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003).

With respect to claim 19, Zhu teaches The non-transitory computer-readable storage medium of claim 17, wherein the binding information includes at least one of an identifier (where the first response message carries a first identifier, and the first identifier is an identifier of the target policy control network element, page 34: paragraph 6; the identification information of the target policy control network element may be any of the following information: the IP address information of the target policy control network element, page 27: paragraphs 7-8) or a network address of the type of the [[PCF.]] split policy control network device.

With respect to claim 20, Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou teaches The non-transitory computer-readable storage medium of claim 17 as described above, 
Further, Zhou teaches wherein the type of the split policy control network device includes a user equipment (UE) policy control function (the AM-PCF and the SM-PCF deployed together on the same physical device; the PCF is classified into an access and mobility (AM)-PCF and a session management (SM)-PCF; the AM-PCF provides an access control and mobility management policy for the AMF and a UE policy for the UE, para. 0129) in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003).
Therefore, based on Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zhou to the medium of Zhu in view of Livanos, and further in view of Li in order to implement interaction between the terminal device and an application server deployed in the data network as taught by Zhou (para. 0003).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (WO 2020/057488 A1), hereinafter referred to as Zhu, in view of Livanos et al. (US 2020/0028920 A1), hereinafter referred to as Livanos, further in view of Li et al. (US 2019/0158408 A1), hereinafter referred to as Li, and in view of Zhou et al. (US 2022/0150683 A1), hereinafter referred to as Zhou, and furthermore in view of Salkintzis (US 2020/0280562 A1).

With respect to claim 7, Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou teaches The method of claim 1 as described above, 
Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou does not explicitly teach wherein the request includes a Hypertext Transfer Protocol (HTTP) GET message, and the response includes an HTTP 200 OK message.
However, Salkintzis teaches wherein the request includes a Hypertext Transfer Protocol (HTTP) GET message (the AF 138 use HTTP requests, such as the GET request, to request user information, para. 0068), and the response includes an HTTP 200 OK message (responding using HTTP 200 OK responses, para. 0068) in order to allow for enhanced connectivity to services offered by the third-party application server and/or improved user experience via the data connection as taught by Salkintzis (para. 0045). 
Therefore, based on Zhu in view of Livanos, further in view of Li, and in view of Zhou, and furthermore in view of Salkintzis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Salkintzis to the method of Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou in order to allow for enhanced connectivity to services offered by the third-party application server and/or improved user experience via the data connection as taught by Salkintzis (para. 0045).

With respect to claim 15, Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou teaches The network device of claim 9 as described above, 
Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou does not explicitly teach wherein the request includes a Hypertext Transfer Protocol (HTTP) GET message, and the response includes an HTTP 200 OK message.
However, Salkintzis teaches wherein the request includes a Hypertext Transfer Protocol (HTTP) GET message (the AF 138 use HTTP requests, such as the GET request, to request user information, para. 0068), and the response includes an HTTP 200 OK message (responding using HTTP 200 OK responses, para. 0068) in order to allow for enhanced connectivity to services offered by the third-party application server and/or improved user experience via the data connection as taught by Salkintzis (para. 0045). 
Therefore, based on Zhu in view of Livanos, further in view of Li, and in view of Zhou, and furthermore in view of Salkintzis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Salkintzis to the network device of Zhu in view of Livanos, further in view of Li, and furthermore in view of Zhou in order to allow for enhanced connectivity to services offered by the third-party application server and/or improved user experience via the data connection as taught by Salkintzis (para. 0045).


Response to Arguments
Applicant's arguments filed on June 9, 2022 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
September 28, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447